DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 4,478,809.
The DESCRIPTION OF THE PRIOR ART section in this U. S. Pat. 4,478,809 describes a conventional wet sulfuric acid manufacturing process that includes the features of either burning sulfur to produce a sulfur dioxide-containing gas or processing a metal ore to generate a sulfur dioxide-containing gas.  The sulfur dioxide-containing gas is then introduced into a (catalytic?) converter where it is oxidized into sulfur trioxide in an exothermic fashion.  An economizer (i. e. an assemblage of water filled pipes or fintubes) is utilized to control the temperature of the process.  The resulting sulfur trioxide-containing gas is then subject to absorption stages (where it is presumably sorbed into water or weak aqueous solutions of sulfuric acid) to produce the product sulfuric acid.  More pertinently, the figure illustrated on the face of this U. S. Pat. 4,478,809 and also col. 3 lns. 32-39 in this U. S. Pat. 4,478,809 shows and discusses the use of “boiler feed water” (i. e. water intended for use in a boiler?) as the cooling medium used in these economizers, wherein it also appears to be injected in a horizontal fashion into the vicinity of the converter.  Thus, the discussed portions of this U. S. Pat. 4,478,809 reasonably seem to meet the limitations described in at least the Applicants’ claims 1-4 and 10.
	Also, please note that feature (55) illustrated on the figure shown on the face of this U. S. Pat. 4,478,809 and also col. 10 lns. 10-14 show and discuss the same provision of a “by pass” for by-passing a portion of the process gas around what appears to be the first section of the economizer (46) and injecting it into the second portion of the economizer (45), in a manner that seems to meet the limitations described in at least the Applicants’ claims 7 and 8.
	Also, please note that feature (51) illustrated in the figure shown on the face of this U. S. Pat. 4,478,809 also shows the provision of what appears to be the same “mixer” mentioned in the Applicants’ dependent claim 9 to mix in a portion of the boiler feedwater w/ the effluent (43) injected into the first economizer (40): please also note at least col. 11 lns. 23-24 in this U. S. Pat. 4,478,809.

Allowable Subject Matter
The Applicants’ dependent claims 5 and 6 have been allowed over this U. S. Pat. 4,478,809 because this U. S. Pat. 4,478,809 does not teach or suggest that the process gas originates from the combustion of spent sulfuric acid (Applicants’ claim 5) or that the feed stream is a carbonyl sulfide and hydrogen sulfide-containing gas generated from a viscose fiber production plant (Applicants’ claim 6).  In contrast, col. 1 lns. 18-22 in this U. S. Pat. 4,478,809 only alludes to the burning of sulfur or the processing of metal ores as the corresponding source of (sulfur dioxide-containing) gas.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2019 068 625 A1 and also CN 107 381 513 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736